Stiles, J.
(dissenting).—I dissent. With the law of this case as laid down by the majority of the court I have no controversy. The weight of authority in such cases is, that where a common carrier by mistake gives a passenger a ticket short of the destination for which he has paid for transportation, the action is in case for the tort in the company’s failure to perform what was its duty as a carrier. And it is also well established that where there are circumstances such as would cause inconvenience, distress or mortification to the passenger, the measure of damages includes compensation therefor. But I deny that this case furnishes any facts sufficient to justify the verdict rendered, or even the judgment entered, upon any theory of compensation.
The evidence shows that the mistake was not discovered until the train had passed west of Helena, between which place and Missoula the distance is about a hundred miles. As soon as the conductor learned of respondent’s claim, he, *629of his own motion, telegraphed to St. Paul with a view of having the error corrected. While waiting the reply, the respondent rode comfortably along in the sleeping car, and was in the dining 'car when the train reached Missoula, and the conductor received his answer from St. Paul and read it to her. This answer said: “She will have to purchase another ticket to Seattle, and take receipt, and take matter up with selling agent,” and it left the conductor no alternative in the line of his duty, which he proceeded to perform in a gentlemanly and entirely friendly manner. He, upon his own responsibility, offered to cari’y her to Hope, Idaho, 113 miles beyond Missoula, and where his division ended, without a ticket, because, in the meantime, he expected, by telegraphing again to St. Paul, to be able to straighten the matter out; but he advised her that Hope would be reached about 3 o’clock in the morning, and that it would be less trouble to her if she bought a ticket from Missoula and afterwards got her money back. The talk about the matter took some fifteen minutes, during which the train was held to await her decision. But other passengers’ advice prevailed, by holding out the idea of damages, and she determined to stand upon her legal rights and be “put off.” Now, it is perfectly idle to say that this young lady was ever put off the train. She had been told she could continue her journey at least as far as Hope, and the train was standing at Missoula. But she determined not to go on, and in order to make out the necessary case of ejection from the car was compelled to ask the conductor to put her off, which he obligingly did by saying: “Come on, then,” and himself walking out. She followed, without wraps or baggage, which she left in her seat, and when she had reached the platform the gentleman who afterwards bought her ticket said: “Well, have you put her off?” to which the conductor pleasantly answered, “Yes.” That *630is absolutely all there was of it, and constitutes the sole basis for this extraordinary recovery.
As to the elements of damage it is said that she suffered from the apprehension that she might have to leave the train; that she was under the imputation of having told an untruth about her ticket; that she had to step out of the car, and that she was humiliated by having to accept a loan from a stranger. As to the first matter her disturbance of mind could not have been very severe, and it certainly continued less than half an hour. Concerning her veracity, there is no evidence whatever that anybody doubted it. The conductor believed her, and said so, and proved it by offering to carry her nearly two hundred miles west of Missoula at the risk of having to pay her fare himself; and she says herself that all the other passengers believed her and sympathized with her, and one of them, a perfect stranger, voluntarily paid upward of thirty dollars for her account. She need not have stepped out of the car at all for, as was held in Railroad Company v. Griffin, 68 Ill. 499, cited above, her cause of action was completed by the requirement to pay fare a second time. She left the car solely for the purpose of perfecting her light to substantial damages, fearing that the technical wrong that had been done to her in .taking away her ticket and returning the short check would not sustain a suit unless she actually left the car. Doubtless her mind and those of her advisers would have been made easier if the conductor could have been induced to put his hand upon her, however formally, during the process of ejection. The last item, the acceptance of the loan from Mr. Adams, is unworthy of consideration. She was not compelled to do so, and no such thing was ever contemplated in the contract. She could have ridden on to Hope, and probably in the time it took to go there the conductor could have had his order to carry her through *631to Seattle. The loan was simply another means of making up a case.
Technically, nominal damages over the cost of the ticket from Missoula to Seattle, §30.30, should have been allowed, perhaps; but the jury, under a general instruction that they could find damages for ‘ ‘ injury to her feelings for the indignity suffered and for humiliation, for disgrace, for wounded pride, ’ ’ without any fact upon which to base a finding of even a sentimental injury, and disregarding the law as laid down by the court, that compensation only could be recovered, assessed the 'damages at an outrageously punitive sum, a very substantial part of which is still permitted to stand.
I see no reason why railroad companies should be subjected to such penalties for unintentional mistakes, and in my judgment it is idle to say that the submission of the case to a jury makes such an excessive judgment any the less a rank injustice. If the jury had brought in a verdict for §100, and the trial court had not interfered, I should have been willing to accept it, although not by any means admitting that injury to any such extent was suffered by respondent. For a recent case where there was an actual injury occurring through negligence of the railroad company to perform a duty, the passenger being actually put off and left, and where the supreme court of Minnesota divided a judgment of §500 in half, with evident doubt whether so much should be allowed, see Finch v. N. P. R. R. Co. (Minn.), 49 N. W. Rep. 329.
Hoyt, J., concurs.